Citation Nr: 1125533	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-06 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  What evaluation is warranted for residuals of fracture of the lower lumbar spine from March 5, 2007, to March 20, 2009?

2.  What evaluation is warranted for residuals of fracture of the lower lumbar spine since March 21, 2009?


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which awarded service connection for residuals of a lower lumbar fracture and assigned a noncompensable evaluation, effective March 5, 2007.

In a March 2009 rating decision, the RO determined it had committed clear and unmistakable error in the March 2007 rating decision in assigning a noncompensable evaluation and determined that a 10 percent evaluation should be assigned, effective March 5, 2007.

In a May 2009 rating decision, the RO granted a 20 percent evaluation for residuals of fracture of the lower lumbar spine, effective March 21, 2009.  Because the Veteran was not awarded the highest evaluation, the appeal continues.  


FINDINGS OF FACT

1.  From March 5, 2007, to March 20, 2009, residuals of fracture to the lower lumbar spine were not manifested by forward thoracolumbar flexion less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since March 21, 2009, residuals of fracture to the lower lumbar spine have not been manifested by forward thoracolumbar flexion to 30 degrees or less or by favorable ankylosis of the thoracolumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from March 5, 2007, to March 20, 2009, for residuals of lower lumbar fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent since March 21, 2009, for residuals of lower lumbar fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.   The Veteran had asked for a hearing before the Board at its central office in Washington, D.C.  The record reflects that a Central Office hearing was scheduled in October 2010 and that the Veteran failed to appear for the hearing.  Thus, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

The Veteran contends that he warrants a higher evaluation for his service-connected low back disability.  He reports having constant back pain, and he states that as he grows older, his back will only get worse.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Veteran's lower lumbar fracture residuals are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Again, the general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The RO assigned staged ratings for the Veteran's disability as follows: 10 percent from March 5, 2007 to March 20, 2009; 20 percent from March 21, 2009

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent from March 5, 2007, to March 20, 2009, and against entitlement to an initial evaluation in excess of 20 percent from March 21, 2009.  In other words, the Veteran is not entitled to evaluations higher than those assigned by the RO.  The Board will address each disability evaluation separately to explain its reasons for this determination.

A.  10 percent Evaluation

The Board finds that entitlement to an initial evaluation in excess of 10 percent from March 5, 2007, to March 20, 2009, for residuals of fracture to the lower lumbar spine is not warranted.  Specifically, the service-connected disability was not manifested by forward thoracolumbar flexion less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, a February 2007 VA examination report shows that the Veteran had 70 degrees of flexion and 15 degrees of extension, 25 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  Thus, the combined range of motion was 195 degrees.  The examiner noted that there was no pain on range of motion or loss of motion on repetitive maneuver.  Motor power was 5/5.  The Veteran reported he was not receiving any treatment for his low back and had not been issued a brace.  The examiner noted the Veteran walked briskly down the hall without any assistive device.  He also stated the Veteran had a normal gait and posture.  There was no motor weakness, atrophy, sensory or reflex deficit present.  There was no evidence of any muscle spasm.  There was no evidence of any adverse impact on activities of daily living, personal grooming, hygiene, transportation and his current occupation.

Such clinical findings establish that the Veteran did not have forward thoracolumbar flexion less than 61 degrees or a combined range of thoracolumbar motion less than 121 degrees.  Thus, the disability does not warrant a 20 percent evaluation based on these criteria.  While an x-ray taken at that time showed mild scoliosis, the examiner did not report muscle spasms or guarding as being the cause of the scoliosis.  This is further evidence as to why the Veteran would not warrant a 20 percent evaluation during this time period.  

B.  20 percent Evaluation

The Board finds that entitlement to an initial evaluation in excess of 20 percent since March 21, 2009, is not warranted.  The evidence does not show forward thoracolumbar flexion to less than 31 degrees, or favorable ankylosis of the thoracolumbar spine to warrant a 40 percent evaluation.  For example, a March 2009 VA examination report shows that the Veteran had 45 degrees of flexion with pain at the end of the range.  He also had extension of 20 degrees, bilateral lateral bending of 25 degrees, rotation to the right of 50 degrees, and rotation to the left of 40 degrees.  The fact that he has motion in his lumbar spine is evidence against a finding of thoracolumbar ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed.2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  The examiner noted that the Veteran reported that as long as there was no pain, his mobility was not affected.  When pain occurred, however, walking and prolonged standing were affected "a little bit."  The Veteran reported no problems with sitting.  The examiner stated that the Veteran had a normal gait and posture.  Thus, a higher evaluation is not warranted since March 21, 2009.  

While the Board acknowledges that the appellant's back disorder does cause pain, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Since March 21, 2009, the evidence does not establish that the Veteran warrants an initial evaluation in excess of 20 percent for residuals of fracture of the lower lumbar spine.  

D.  Extraschedular Evaluation and Conclusion

The symptoms presented by the service-connected lower lumbar fracture residuals are fully contemplated by the rating schedule.  The Veteran's loss of lumbar motion falls squarely into the 10 and 20 percent evaluations.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for the disability throughout the appeal.  There is no lay or medical evidence that the disability has caused a marked interference with employment.  In fact, the Veteran reported he had not lost time from work due to the service-connected disability at both VA examinations.  See February 2007 VA examination report ("The Veteran has not been absent from work in the last twelve months due to flare up [or] total incapacitation of his low back condition."); March 2009 VA examination report ("His condition has no effect on his activities of daily living as well as his occupation.").  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that there is no evidence of any radicular pain associated with the service-connected disability.  See id.  Thus, there is no basis to award separate evaluations for neurological symptoms.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board also acknowledges the assertion that the appellant's back disorder may deteriorate as he ages.  If in the future the Veteran believes that his service connected residuals of a lower lumbar fracture have worsened he should file a new claim for an increased rating.  The nature and extent of his back disorder will then be evaluated based on the evidence available at that future date.


ORDER

Entitlement to an initial evaluation in excess of 10 percent from March 5, 2007, to March 20, 2009, for residuals of a lower lumbar fracture is denied.

Entitlement to an initial evaluation in excess of 20 percent since March 21, 2009, for residuals of a lower lumbar fracture is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


